FILED
                             NOT FOR PUBLICATION                            FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10157

                Plaintiff - Appellee,             D.C. No. 2:12-cr-01961-GMS

  v.
                                                  MEMORANDUM*
MARIO VALENZUELA-MORALES,
a.k.a. Mario Higuera-Valenzuela, a.k.a.
Martin Valenzuela Verdugo,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Karen E. Schreier, District Judge, Presiding**

                            Submitted February 18, 2014***

Before:         ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Mario Valenzuela-Morales appeals from the district court’s judgment and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable Karen E. Schreier, United States District Court for the
District of South Dakota, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges the 46-month custodial sentence and three-year term of supervised

release imposed following his guilty-plea conviction for reentry of a removed

alien, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Valenzuela-Morales contends that the district court erred by failing to

consider the 18 U.S.C. § 3553(a) sentencing factors and his mitigation arguments

and by failing to explain adequately the reasons for the custodial sentence and

supervised-release term. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects

that the district court properly considered the section 3553(a) factors, adequately

addressed Valenzuela-Morales’s mitigation arguments, and provided sufficient

reasons for the sentence. See United States v. Carty, 520 F.3d 984, 992-93

(9th Cir. 2008) (en banc). Moreover, the district court’s reasoning for imposing

the supervised-release term is apparent from the record. See id. at 992

(“[A]dequate explanation in some cases may also be inferred from the PSR or the

record as a whole.”).

      Valenzuela-Morales also contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing

Valenzuela-Morales’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).


                                          2                                     13-10157
The custodial sentence and supervised-release term are substantively reasonable in

light of the section 3553(a) sentencing factors and the totality of the circumstances,

including Valenzuela-Morales’s criminal and immigration history. See id.;

U.S.S.G. § 5D1.1 cmt. n.5.

      Finally, Valenzuela-Morales contends that the indictment was defective

because it did not allege his predicate conviction. Our case law forecloses this

contention. See United States v. Mendoza-Zaragoza, 567 F.3d 431, 434 (9th Cir.

2009).

      AFFIRMED.




                                           3                                   13-10157